Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  September 28, 2011                                                             Robert P. Young, Jr.,
                                                                                           Chief Justice

  143178-9 & (104)(108)(109)(111)(112)(113)(114)                                 Michael F. Cavanagh
                                                                                       Marilyn Kelly
                                                                                 Stephen J. Markman
                                                                                 Diane M. Hathaway
                                                                                     Mary Beth Kelly
  RESIDENTIAL FUNDING CO., L.L.C., f/k/a                                             Brian K. Zahra,
  RESIDENTIAL FUNDING CORPORATION,                                                              Justices
            Plaintiff-Appellant,
  v                                                     SC: 143178
                                                        COA: 290248
                                                        Kent CC: 08-011138-AV
  GERALD SAURMAN,
           Defendant-Appellee.

  _________________________________________/

  BANK OF NEW YORK TRUST COMPANY,
           Plaintiff-Appellant,
  v                                                     SC: 143179
                                                        COA: 291443
                                                        Jackson CC: 08-003406-AV
  COREY MESSNER,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for expedited consideration of the application
  for leave to appeal is GRANTED. The application for leave to appeal the April 21, 2011
  judgment of the Court of Appeals is considered, and we direct the Clerk to schedule oral
  argument, during the November 2011 session, on whether to grant the application or take
  other action. MCR 7.302(H)(1). At oral argument, the parties shall address whether
  Mortgage Electronic Registration Systems, Inc. (MERS) as the mortgagee and nominee
  of the note holder is an “owner … of an interest in the indebtedness secured by the
  mortgage” within the meaning of MCL 600.3204(1)(d), such that it was permitted to
  foreclose by advertisement. The parties may file supplemental briefs no later than
  October 21, 2011. They should not submit mere restatements of their application papers.

        The motions of the Michigan Association of Realtors, Legal Services Association
  of Michigan/Michigan Poverty Law Program/State Bar of Michigan Consumer Law
                                                                                                               2

Section Council/National Consumer Law Center, State Bar of Michigan Real Property
Law Section, Mortgage Electronic Registration Systems, Inc./Mortgage Bankers
Association, Michigan Bankers Association/Michigan Mortgage Lenders Association,
and the American Land Title Association for leave to file brief amicus curiae are
GRANTED. Other persons or groups interested in the determination of the issues
presented in this case may move the Court for permission to file briefs amicus curiae, to
be filed no later than October 21, 2011.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 28, 2011                  _________________________________________
       t0921                                                                 Clerk